TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00660-CV


In the Matter of M. D., Jr.




FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY

NO. 60,460, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

M.D. perfected an appeal from a judgment adjudicating him delinquent.  The notice
of appeal was signed by Mr. Lynn L. Libersky, the attorney who was retained to represent M.D. in
the juvenile court.  Mr. Libersky has advised the Court that he does not represent M.D. on appeal. 
Mr. Libersky has also told the Court that M.D. remains a juvenile.  We have now received a motion
to dismiss the appeal signed by M.D. alone.
The appeal is abated and the cause is remanded to the trial court.  The court shall
conduct a hearing at which M.D. shall be present and represented by Mr. Libersky.  The court shall
advise M.D. of his right of appeal and, if it is appellant's wish that the appeal be dismissed, the court
shall make a record demonstrating that the waiver of appeal is voluntary and otherwise complies
with the family code.  See Tex. Fam. Code Ann. § 51.09 (West 2002).  If, after being advised of his
rights, M.D. desires to pursue the appeal, the trial court shall enter any orders necessary to secure
M.D.'s rights.
The reporter's record of the hearing and copies of any orders shall be tendered for
filing in this Court no later than thirty days from the date of this opinion.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson
Abated
Filed:   November 21, 2008